Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 6/29/21.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1-14 and 16-18 are pending.  This Action is FINAL, as necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite both “a composite electrolyte layer” and “a separator”, which does not appear to be supported by the specification as filed.  The specification as filed 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the separator holds the organic solvent containing the lithium ions”, which is indefinite.  The organic solvent containing the lithium ions is part of the claimed composite electrolyte layer.  Thus, it is unclear how the separator holds the organic solvent containing the lithium ions if the claimed elements are part of the “composite electrolyte layer”.  
Claim 16 recites “the composite electrolyte”, which recites improper antecedent basis.  Examiner suggests “the composite electrolyte layer”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al., US 2016/0268627.
Lee teaches a rechargeable battery [0012] comprising a positive electrode layer, a negative electrode layer and an inorganic solid electrolyte layer (separator) between the positive electrode layer and the negative electrode layer (Figure 1-2).  The negative electrode active material may be natural graphite, artificial graphite, soft carbon or hard carbon [0046].  The electrolyte layer may comprise a polymer gel electrolyte mixed with a nano-solid electrolyte to form a nano-composite electrolyte.  The nano-solid electrolyte may be a lithium-containing oxide [0020] having a particle size ranging from about 10 to about 1000 nm [0017] and a specific BET surface area of 30-70 m2/g [0048].  The gel electrolyte comprises a lithium salt, an organic solvent (ethylene carbonate) and a polymer [0041].  The solid electrolyte filler may be particles of a lithium phosphate solid electrolyte having a NASICON type structure [0020].  See also [0014], [0024] and Example 1.
The negative electrode active material may comprise a metal oxide such as TiO2 [0022].  Note claim 9 does not positively recite the positive electrode active material is a phosphate compound.  Current collectors are disclosed at [0042]-[0043].  The positive 
The polymer gel electrolyte may comprises a polymer host formed of a thermoplastic polymer (polymer of claimed invention), a thermosetting polymer (binder of claimed invention) or a copolymer of a thermoplastic polymer and a thermosetting polymer.  The thermoplastic polymer may be polyethyleneoxide (PEO), polyvinylidenefluoride (PVDF) or polyacrylonitrile (PAN).  The thermosetting polymer may be PEGDA or trimethylolpropanetriacrylate (both are acrylic polymers/binders).  Furthermore, two or more types of the thermoplastic polymer (polymer and binder of the claimed invention) may be used as the polymer host.  See [0021] and [0041].   Regarding claim 18, see [0047] of Lee.
Thus the claims are anticipated.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2016/0268627.
See discussion of Lee above regarding the teachings of claim 1.  Lee does not explicitly teach a battery pack comprising an external power distribution terminal, a protection circuit or batteries of the battery pack are connected in at least one of 
Lee does not explicitly teach the content of the thermoplastic polymer (polymer) in the composite electrolyte.  Lee does not explicitly teach the content of the thermosetting polymer (binder) in the composite electrolyte.
However, Lee teaches the composite electrolyte preferably comprises the solid electrode in the range of about 60-90 wt% and the polymer gel electrolyte in the range of 10-40 wt% [0048].  The polymer gel electrolyte includes the polymer, binder, lithium salt and solvent(s).  The examples of Lee teach the polymer gel electrolyte and the nano-scale solid electrolyte were mixed in the ratio of 15:85 by weight ratio.  The polymer gel electrolyte including the solvents and lithium salt contained 10 parts by weight of the polymer host.  Thus, one of skill in the art would have found the claimed range of the polymer (claim 19) and the binder (claim 20) obvious in view of the teachings of Lee.  Furthermore, no criticality has been shown for the claimed ranges.  
*
Claims 1, 4-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visbal et al., US2015/0118574 in view of Lee et al., US 2016/0268627.
m [0113].  The solid electrolyte layer 30 may also be prepared by mixing the solid electrolyte 301 with a solvent, a binder such as a binding material or a polymer compound, or a support material or compound used to reinforce the strength of the solid electrolyte layer 30 or to prevent a short circuit of the solid electrolyte 301 [0152].  The positive electrode active material is disclosed at [0056] and [0059-[0061].  
Visbal is silent regarding the specific surface area of the solid electrolyte particles 301.  However, the broad specific surface area of the claimed invention has not been shown or described as critical to the claimed invention.  The invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Visbal teaches solid electrolyte particles having the claimed particle size and the broadly claimed specific surface area range has not been shown as critical.  
Furthermore, Lee teaches a solid electrolyte lithium-containing oxide [0020] having a particle size ranging from about 10 to about 1000 nm [0017] has a specific BET surface area of 30-70 m2/g [0048].  
Lee teaches the polymer gel electrolyte may comprises a polymer host formed of a thermoplastic polymer (polymer of claimed invention), a thermosetting polymer (binder .  
Response to Arguments
Applicant's arguments filed 6/29/21 have been fully considered but they are not persuasive.
Applicant argues Lee does not disclose that a composite electrolyte layer and a separator are provided between a positive electrode and a negative electrode and the separator holds an organic solvent containing lithium ions.  Examiner notes both of these limitations are rejected under 35 USC 112.  See rejections above.  
Applicant argues Lee does not disclose the battery includes an organic liquid electrolyte.  This argument is not commensurate in scope with the claimed invention.  At least claim 1 does not require a “liquid” electrolyte.  Furthermore, Lee teaches the electrolyte layer may comprise a polymer gel electrolyte mixed with a nano-solid electrolyte to form a nano-composite electrolyte.  The nano-solid electrolyte may be a lithium-containing oxide [0020] having a particle size ranging from about 10 to about 2/g [0048].  The gel electrolyte comprises a lithium salt, an organic solvent (ethylene carbonate) and a polymer [0041].  The solid electrolyte filler may be particles of a lithium phosphate solid electrolyte having a NASICON type structure [0020].  See also [0014], [0024] and Example 1.
Applicant argues Visbal discloses only a solid electrolyte layer between the positive electrode and the negative electrode.  Applicant argues Lee does not disclose that a composite electrolyte layer and a separator are provided between a positive electrode and a negative electrode and the separator holds an organic solvent containing lithium ions.  Examiner notes both of these limitations are rejected under 35 USC 112.  See rejections above.  
Furthermore, Visbal teaches a secondary battery comprising a positive electrode layer 10, a negative electrolyte layer 20 and a solid electrolyte layer 30 between the layer 10 and the layer 20 (abstract; Figure).  The solid electrolyte layer comprises solid electrolyte 301, which may be in the form of particles [0095].  The solid electrolyte material may be a lithium containing oxide [0109] having an average particle diameter of 0.01-1 m [0113].  The solid electrolyte layer 30 may also be prepared by mixing the solid electrolyte 301 with a solvent, a binder such as a binding material or a polymer compound, or a support material or compound used to reinforce the strength of the solid electrolyte layer 30 or to prevent a short circuit of the solid electrolyte 301 [0152].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TRACY M DOVE/Primary Examiner, Art Unit 1727